Citation Nr: 1118618	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus type II with erectile dysfunction and non-proliferative retinopathy (hereinafter "diabetes mellitus").

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative changes of the right knee.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to August 1979.  

This comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decisions of the RO that, in pertinent part, awarded service connection and assigned a 20 percent rating for diabetes mellitus, effective in August 2004.  

This matter also comes before the Board from a June 2006 rating decision, which awarded service connection for degenerative changes of the right knee.  The RO additionally recharacterized the service-connected diabetes mellitus to reflect inclusion of erectile dysfunction and peripheral neuropathy of the bilateral lower extremities.  A single 20 percent rating was continued.  

The Board notes in a July 2009 Supplemental Statement of the Case (SSOC), the RO assigned separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities effective in November 2007.  

In their Informal Hearing Presentation, the Veteran's representative has argued for an earlier effective date for the grant of separate compensable ratings for peripheral neuropathy, as well as ratings in excess of 10 percent.   

While the Veteran has argued for an earlier effective date, the Board finds that the Veteran properly initiated an appeal to the original grant of service connection for diabetes mellitus and assignment of a disability rating in the February 2006 and June 2006 rating decisions of which the propriety of the initial ratings for peripheral neuropathy are part and parcel. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

This is not really a question of an earlier effective date, but a question of whether higher ratings are warranted at anytime during the appeal period.  The rating criteria for the service-connected diabetes mellitus allow for the evaluation of separate compensable complications of the disease.  38 C.F.R. § 4.120.  

Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

Consequently, the issues have been described as reflected on the first page of this document to better reflect the Veteran's contentions.

The claim of an increase rating for the service-connected degenerative changes of the right knee is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The service-connected diabetes mellitus type II is not shown to be productive of a disability picture that is manifested by the required regulation of activities at any time during the appeal period.  

3.  A separate 10 percent rating for the service-connected peripheral neuropathy of each lower extremity is warranted beginning on August 30, 2004, when service connection for diabetes mellitus became effective.  

4.  Peripheral neuropathy of the right and left lower extremities is not shown to be productive of a disability picture that is manifested by moderate, incomplete paralysis of the external popliteal nerve at any time during the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 20 percent disabling for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2010).   

2.  The criteria for the assignment of an initial, separate 10 percent evaluation, and no higher, for the service-connected peripheral neuropathy of the right lower extremity have been met for the period of the appeal beginning on August 30, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8521 (2010).   

3.  The criteria for the assignment of an initial, separate 10 percent evaluation, and no higher, for the service-connected peripheral neuropathy of the left lower extremity have been met for the period of the appeal beginning on August 30, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8521 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The claims for increase involving the service-connected diabetes mellitus and peripheral neuropathy of the bilateral extremities arise from the Veteran's disagreement with the initial disability evaluations assigned following the grant of service connection.  

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, Social Security Administration (SSA) records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


II.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  

Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.


Diabetes Mellitus

The Veteran appealed the decision that assigned the initial 20 percent rating, and the Board will now consider whether a higher evaluation is warranted for the diabetes mellitus at any stage since the effective date of service connection.  See Fenderson, supra.   

As an initial matter the Board notes that the Veteran receives separate ratings for coronary artery disease, depressive disorder, and peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus.  

Thus, any symptomatology related to those disorders cannot be considered in the assignment of the rating for diabetes mellitus.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The initial ratings for peripheral neuropathy are discussed separately in the instant decision.

The Board considered whether separate ratings were warranted for erectile dysfunction and non-proliferative retinopathy associated diabetes mellitus; however, there has been no evidence of penile deformity or impaired vision.  See Reports of VA examination dated in 2006, 2008, 2009.  

As the disabilities do not meet the criteria for compensable evaluations, they remain part of the diabetic process.  38 C.F.R. §§ 4.75, 4.76, 4.115b, 4.120. 

The service-connected diabetes mellitus is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Code section, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  

A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  

A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the service-connected diabetes mellitus more closely approximates the criteria for the current 20 percent rating.  38 C.F.R. § 4.7.

In this regard, there is no dispute the Veteran's service-connected diabetes mellitus has required the use of oral medications and insulin for control.  The Veteran has been counseled on following a restricted diet, although he readily admits to not following it to VA examiners, to include in 2006 and 2009.

What is in question, however, is whether the Veteran has a regulation of activities.  The Board notes that a September 2005 letter from Dr. MAB shows the Veteran had a regulation of activities, but nothing was explicitly delineated.  

Upon VA examination in 2006, the Veteran indicated he had no real limitations on activity.  He further denied episodes of ketoacidosis and being hospitalized for diabetes.  

Upon VA examinations in January 2008 and December 2008, the Veteran again denied episodes of ketoacidosis and being hospitalized for diabetes.  He had one episode of hypoglycemia in 2007.  There was no regulation of activities associated with diabetes mellitus.

Upon VA examinations in May 2009 and December 2009, the Veteran had  no restriction of activities secondary to diabetes mellitus.  He had not seen his diabetic care  provider in the past year for ketoacidosis or hypoglycemia.  

The VA outpatient treatment records dated between 2006 and 2009 repeatedly contain counseling encouraging the Veteran to get regular exercise.  The Veteran participated in the "MOVE" program in 2008, which included behavior modification, as well as nutrition and exercise counseling.

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling.  Specifically, there has been no objective showing that the diabetes mellitus is productive of a disability picture that includes required regulation of activities.  38 C.F.R. § 4.119.  

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 20 percent disability rating which has been assigned.  See Fenderson, 12 Vet. App. at 126. 

      
Peripheral Neuropathy of the Bilateral Lower Extremities

As noted in the Introduction, the RO granted separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities effective in November 2007.  The Veteran has argued for an earlier effective date for the grant of separate compensable ratings for peripheral neuropathy, as well as initial ratings in excess of 10 percent.   

This is not really a question of an earlier effective date, but a question of whether higher ratings are warranted at anytime during the appeal period from the original grant of service connection for diabetes mellitus.  Fenderson, supra.   The rating criteria for diabetes mellitus allow for the evaluation of separate compensable complications of the disease.  38 C.F.R. § 4.120.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

Since the Veteran properly initiated an appeal to the original grant of service connection for diabetes mellitus and assignment of a disability rating in the February 2006 and June 2006 rating decisions, the propriety of the initial ratings for peripheral neuropathy are part and parcel of this claim. 

The service-connected peripheral neuropathy of the right and left lower extremities are each currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent is assigned for moderate paralysis; 30 percent for severe paralysis; and 40 percent for complete paralysis.  38 C.F.R. § 4.124a.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board does find that separate 10 percent ratings for peripheral neuropathy of the bilateral lower extremities are warranted prior to August 30, 2004, when service-connection for diabetes mellitus became effective.  

However, the service-connected peripheral neuropathy does not meet the criteria for a rating higher than 10 percent rating for either extremity for the entire appeal period.  38 C.F.R. § 4.7.

In this regard, peripheral neuropathy has clearly been present since the effective date of the award of service connection for diabetes mellitus (August 30, 2004) as the same symptoms have been present (feet pain and numbness).  

However, what has not been shown by the evidence of record, is that peripheral neuropathy of either lower extremity has been moderate in nature at any time during the appeal period. 

Notably, upon VA examination in April 2006, the Veteran had normal perception of light touch using the diabetic monofilament over the plantar and dorsal surfaces of both feet.  There were similar findings during VA examination in January 2008.

VA outpatient treatment records dated in July 2006 found no focal neurological deficits despite complaints of feet pain.  In August 2006, there was sensation to monofilament in both feet. 

The Veteran's representative has argued for an increased 20 percent rating from May 2008, when they contend the peripheral neuropathy became "moderate" in nature; however, the objective medical evidence does not support their contentions.

Notably, it was the Veteran's risk level for diabetic foot problems that was deemed moderate, not the disability itself.  There was only decreased sensation to the first metatarsal and third metatarsal heads.  Pedal pulses were present.  

Shortly thereafter, upon VA examination in December 2008, the Veteran had no paralysis, neuritis, or atrophy of the lower extremities.  There was some neuralgia, but sensation was normal to light touch and painful stimuli.

There were similar findings during VA examination in May 2009.  The examiner additional noted, the nerves involved were the perineal nerves.   

Finally, upon VA examination in  December 2009, the Veteran had no motor loss.  There was only some diminished sensation to the plantar surface of the foot.

Based on the foregoing, there is no evidence of record to support an increase to separate 20 percent disabling ratings.  Specifically, there has been no objective showing that the peripheral neuropathy of either the right or left lower extremity is productive of a disability picture that includes moderate, incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 10 percent disability ratings which have been assigned.  See Fenderson, 12 Vet. App. at 126. 


Total Disability Evaluation

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the claim for a TDIU rating was adjudicated by the RO in October 2009 and May 2010.  It was denied on both occasions. 


Extraschedular Considerations

In reaching this decision, the Board has considered whether the service-connected diabetes mellitus and peripheral neuropathy present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

The Veteran has not identified any disabling factors that are not addressed by the schedular criteria.  In fact, the assigned ratings adequately reflect the nature and severity of the service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  

Therefore, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

An increased, initial evaluation in excess of 20 percent for the service-connected diabetes mellitus is denied.

An increased, initial 10 percent evaluation, but no higher, for the service-connected diabetic peripheral neuropathy of the right lower extremity beginning in August 2004 is granted, subject to the controlling regulations governing monetary awards. 

An increased, initial 10 percent evaluation, but no higher, for the service-connected diabetic peripheral neuropathy of the left lower extremity, beginning in August 2004 is granted, subject to the controlling regulations governing monetary awards. 



REMAND

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected degenerative changes of the right knee.  A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

Remand is necessary in order to afford the Veteran a new VA examination.  38 U.S.C.A. § 5103A.  Notably, the most recent VA examination in December 2009 is inadequate for rating purposes.  

The examiner failed to adequately address the factors of disability affecting joints, to include reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

Thus, the Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Finally, the Board finds that after the December 2009 Supplemental Statement of the Case (SSOC) was issued, the Veteran a statement from his sister, a Registered Nurse (RN).  The Veteran did not include a waiver of initial RO adjudication of the newly submitted evidence.  

As such, the appeal must also be remanded for the evidence to be reviewed by the RO and for the issuance of an SSOC.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)  

As this matter is being remanded, the agency of original jurisdiction (AOJ) should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed recently by the Court. 

Accordingly, this remaining matter is hereby REMANDED to the RO for the following actions:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include providing the Veteran with notice that meets the requirements of the Court's decisions.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

2.  The RO should schedule an orthopedic examination to ascertain the current severity of the Veteran's service connected degenerative changes of the right knee.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  

The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.

The examiner should provide data as to the range of motion for the right knee, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the veteran describes flare-ups), to include loss of range of motion in degrees.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all the evidence of record, to include the statement from the Veteran's sister, an RN, submitted after the December 2009 SSOC was issued, and legal authority.  Adjudication of the claim for a higher initial evaluation should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afforded them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


